Citation Nr: 0032671	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right shoulder 
following rotator cuff surgery, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to March 1970.  Subsequent service in the 
United States Army Reserve and the Alabama Army National 
Guard is indicated by the evidence of record.

This appeal arose from a December 1998 decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama (the RO) which granted the veteran's claim of 
entitlement to service connection for a right shoulder 
disability.  A 10 percent rating was assigned for 
degenerative joint disease of the right shoulder.  The 
veteran appealed the assigned disability rating to the Board 
of Veterans' Appeals (the Board). 

In October 2000, the veteran presented his testimony before 
the undersigned at a personal hearing which was conducted at 
the RO.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right shoulder disability, 
which is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000) [impairment of 
clavicle or scapula].  In essence, the veteran contends that 
his service-connected disability is more severe that is 
presently recognized by VA.

Factual background

A brief recapitulation of the pertinent medical history is in 
order.  In July 1996, the veteran developed right shoulder 
pain after unloading rations from a truck.  A November 1997 
MRI revealed a right shoulder tear.  Military physicians 
diagnosed impingement syndrome and right shoulder cuff tear.  
The veteran underwent arthroscopic surgery, which was 
performed by a private physician, in March 1997.  
Postoperative diagnoses were right shoulder impingement 
syndrome and right shoulder rotator cuff tear.  In May 1997 
he was reportedly doing well.

A VA physical examination was completed in November 1998.  
The diagnosis was degenerative joint disease of the right 
shoulder following rotator cuff surgery.  It does not appear 
that X-rays were taken in conjunction with the examination, 
and there is no explanation for the diagnosis of degenerative 
joint disease.

As noted above, in December 1998, the RO granted service 
connection for degenerative joint disease of the right 
shoulder.  A 10 percent disability rating was assigned under 
Diagnostic Code 5203.

Reasons for remand

Clarification of diagnosis

The Board observes that the veteran's right shoulder 
disability was characterized by the RO as degenerative joint 
disease.  This was obviously based on the report of the 
November 1998 VA examination.  However, the diagnosis of 
degenerative joint disease of the right shoulder does not 
appear to be supported by X-ray evidence and appears to be 
contradicted by other medical diagnoses of record.  Moreover, 
if the correct diagnosis is in fact degenerative joint 
disease, the Board is at a loss to understand why the 
service-connected shoulder disability was not rated using 
diagnostic code 5003 [degenerative arthritis] and diagnostic 
code 5201 [limitation of motion of arm].  These matters 
should be clarified on remand.    

DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for veterans Claims (the Court) indicated 
that pain may be the basis for an increased rating for a 
musculoskeletal disability pursuant to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999), regardless of whether or not 
musculoskeletal disability Diagnostic Code criteria are met, 
to the extent that the pain causes impairment of function.  
It is unclear based on the evidence of record to what extent 
pain limits the veteran's functioning.  The November 1998 
examination report indicated that "motion stops when pain 
begins".  

In addition, there is no medical evidence of record 
concerning the veteran's status since November 1998.  The 
veteran contends that his shoulder disability has become 
worse, so it may follow that he has sought medical treatment 
recently.  Accordingly, efforts to obtain all additional 
pertinent treatment records will be accomplished. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
identify by name and location the 
existence of all pertinent treatment 
records for the service-connected 
disability at issue.  Thereafter, the RO 
should attempt to obtain and incorporate 
into the claims folder any records of 
treatment which have not been previously 
associated with the claims folder.

2.  A VA examination should be 
conducted.  The examining physician 
should review the veteran's claims 
folder, which should be made available 
for review prior to the examination.  
The medical history, which has been 
briefly described above, should be 
evaluated.  Any X-ray or other studies 
deemed to be necessary by the examiner 
should be accomplished.

After physical examination of the 
veteran, the examining physician should 
provide a diagnosis of any right 
shoulder disability which is present.  
The examiner should describe any 
impairment caused by the right shoulder 
disability.  In particular, any 
associated pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  Whether there 
is additional range of motion loss due 
to any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or 
(4) incoordination.  Any voluntary 
limitation of motion on the part of the 
veteran should be explained.  The report 
of the examination should be associated 
with the veteran's claims folder.

3.  Thereafter, the RO should again 
review the veteran's claim for an 
increased rating for the disability at 
issue.  All pertinent law, regulations 
and Court decisions should be applied, 
including 38 C.F.R. §§ 4.40 and 4.45.  
If the benefits sought on appeal remain 
denied, the RO should issue the veteran 
a Supplemental Statement of the Case.  
The veteran and his representative 
should be given appropriate opportunity 
to respond thereto.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to the 
issue.  The Board notes that RO compliance with this remand 
is not discretionary, and that if the RO fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



